DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment dated  9/25/19 canceled claims 25-26, 28-32 and 36-40. Claims 1-24, 27, 33-35, and 41-43 are pending in the application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-24 are, drawn to a method for straightening hair.

Group II, claims 27 and 33-34 are drawn to a composition comprising a carrier, a hair straightening agent and an effective amount of the compound of formula I.

Group III, claims 35 and 41-43 are drawn to a product comprising a hair straightening agent, and an effective amount of the compound of formula I and instruction for applying the hair straightening agent and an effective amount of the compound of formula I.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 
 
Claim 27 does not present a contribution over the prior art. Claim 27 lacks inventive step. Claim 27 is obvious over WO 2014/068101(‘101).

WO ‘101 teaches process for bleaching and also straightening hair and teaches a hair-straightening agent which are glyoxylic acid, pyruvic acid and 2-keto butyric acid at page 11, ll. 18-20 and teaches conditioning component at page 16 and teaches silicones and at page 17, ll. 19-25 discloses amino modified silicones and describes the variables at page 18.


The silicone disclosed is:


    PNG
    media_image1.png
    207
    595
    media_image1.png
    Greyscale



R’ is Rx, wherein Rx is hydrocarbon group having 1-20 carbon atoms and claimed R1-R4 are methyl is within the claimed hydrocarbon group “ m “ in the above formula can be 0 and R’’ in the above formula is a divalent hydrocarbon group having 1-8 carbon atoms and claimed (CH2)3  is within the divalent hydrocarbon group and “D” in the above formula is Rx, wherein Rx is hydrocarbon group having 1-20 carbon atoms and claimed R5-R6 is C1-26 alkyl overlaps with the hydrocarbon group having 1-20 carbon atoms and “q” in the above formula is 10-20,000, preferably 20-3000 and a is 20 claimed is within preferred range and p is most preferably 40-800 and this overlaps with claimed b is 0-300 and at page 18, ll. 13-19 describes various amino-modified silicones. WO describes KF-8015 and the structure is 

    PNG
    media_image2.png
    513
    715
    media_image2.png
    Greyscale


 WO discloses in the example 1 hair straightening composition with water (carrier), glyoxylic acid (hair straightening agent) and amodimethicone. 
Accordingly, one of ordinary skill in the art before the effective date of the claimed invention would modify the hair straightening composition of example 1 by substituting amodimethicone with another functional equivalent silicone which is KF-8105.  
  
As a result, as currently presented, claim 27 does not share a special technical feature with the instant method of use claims and product claims, as such, unity between the above Groups I - III is broken.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicants either group, they are further required to elect single disclosed species in each category:
1.  Single species drawn to formula I and identifying each variable drawn to formula I for elected species (WO document discloses various species and see KF-8015).
2.  Single species drawn to hair straightening agent (WO document discloses glyoxylic acid drawn to hair straightening agent).
Species are disclosed in WO document and thus the species lack unity of invention regarding species drawn to formula I and hair straightening agent claimed in instant application.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-15 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Due to complexity of the action, examiner submitted Election Requirement in writing in lieu of calling applicants’ attorney.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619